Case: 20-60277     Document: 00515999725         Page: 1     Date Filed: 08/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 31, 2021
                                  No. 20-60277
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Ana Ruth Aguilar-De Martinez; Samuel Vladimir
   Martinez-Aguilar; Pamela Nicole Martinez-Aguilar;
   Keren Eunice Martinez-Aguilar,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 305 288
                              BIA No. A209 305 289
                              BIA No. A209 305 296
                              BIA No. A209 305 297


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60277     Document: 00515999725           Page: 2   Date Filed: 08/31/2021




                                    No. 20-60277


          Ana Ruth Aguilar-De Martinez and her derivative beneficiaries,
   Samuel Vladimir Martinez-Aguilar, Pamela Nicole Martinez-Aguilar, and
   Keren Eunice Martinez-Aguilar, are native and citizens of El Salvador. They
   petition for review of the decision of the Board of Immigration Appeals (BIA)
   dismissing their appeal of the denial by the immigration judge (IJ) of their
   applications for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT).
          We review the decision of the BIA and will consider the IJ’s decision
   only to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863
   (5th Cir. 2009). Questions of law are reviewed de novo and factual findings
   are reviewed for substantial evidence. Id. Under the substantial evidence
   standard, “[t]he alien must show that the evidence was so compelling that no
   reasonable factfinder could conclude against it.” Wang v. Holder, 569 F.3d
   531, 537 (5th Cir. 2009).
          Aguilar-De Martinez asserts, for the first time on appeal, that under
   Pereira v. Sessions, 138 S. Ct. 2105 (2018), the IJ lacked subject-matter
   jurisdiction because the Notices to Appear failed to specify the date and time
   of the initial hearing. We lack jurisdiction to consider Aguilar-De Martinez’s
   unexhausted claim. See Pierre-Paul v. Barr, 930 F.3d 684, 690−92 (5th Cir.
   2019), abrogated in part on other grounds by NizChavez v. Garland, 141 S. Ct.
   1474 (2021); Flores-Abarca v. Barr, 937 F.3d 473, 477−78 (5th Cir. 2019).
          Next, Aguilar-De Martinez challenges the BIA’s denial of her
   applications for asylum and withholding of removal, contending that the BIA
   erred in concluding that she failed to establish a nexus between the alleged
   persecution and a statutorily protected ground. Aguilar-De Martinez’s brief
   does not address the BIA’s conclusion that her proposed particular social
   groups were not cognizable. See Orellana-Monson v. Holder, 685 F.3d 511, 519
   (5th Cir. 2012). Accordingly, Aguilar-De Martinez has abandoned review of




                                         2
Case: 20-60277       Document: 00515999725          Page: 3   Date Filed: 08/31/2021




                                     No. 20-60277


   the issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Because
   she does not argue that the evidence would compel a reasonable factfinder to
   conclude that her proposed particular social groups were cognizable, she fails
   to show that the BIA erred in dismissing her appeal from the denial of her
   applications for asylum and withholding of removal. See Orellana-Monson,
   685 F.3d at 519; Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006). We
   need not consider Aguilar-De Martinez’s nexus argument.
            Finally, Aguilar-De Martinez asserts that the BIA erred in denying her
   application for protection under the CAT. She maintains “that the constant
   and menacing threats of the gangs, of which her children were aware, resulted
   in a mental health diagnoses of hyperactivity disorder and depression in her
   children.” According to Aguilar-De Martinez, “[t]his intentional infliction
   of mental harm is sufficient to meet the broad definition of torture.” Because
   this argument was not raised before the BIA or addressed by the BIA, we lack
   jurisdiction to consider it. See Omari v. Holder, 562 F.3d 314, 319 (5th Cir.
   2009).
            Accordingly, the petition for review is DISMISSED IN PART and
   DENIED IN PART.




                                           3